t c memo united_states tax_court richard raymond raush petitioner v commissioner of internal revenue respondent docket no filed date richard raymond raush pro_se anne w durning for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure the issues for decision are whether petitioner is entitled to a deduction for employee business_expenses and whether petitioner received and failed to report interest_income in the amount of dollar_figure some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner claimed that his residence was in tempe arizona on the date the petition was filed in this case petitioner has been employed as a life physical sciences high school teacher for the calexico unified school district in california since petitioner's annual teaching contracts were for a 10-month period usually beginning in august and ending in june during the taxable_year in issue petitioner's wages from his teaching position in calexico was his sole source of earned_income petitioner's former wife jeanne m raush and his son george john raush lived in chandler arizona during calexico is located over miles southwest of chandler the first issue for decision is whether petitioner is entitled to a deduction for employee business_expenses petitioner claimed a schedule a deduction in the amount of dollar_figure for traveling expenses he paid in connection with his teaching job in calexico in the statutory_notice_of_deficiency respondent disallowed the claimed deduction sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business including the trade_or_business of being an employee 326_us_465 sec_162 allows a deduction for traveling expenses if the expenses are ordinary and necessary paid_or_incurred while away from home and paid_or_incurred in pursuit of a trade_or_business 67_tc_824 the purpose behind the deduction for expenses paid_or_incurred while a taxpayer is away from home is to ease the burden on the taxpayer who incurs additional and duplicate living_expenses 438_f2d_905 2d cir 55_tc_783 for purposes of sec_162 the vicinity of a taxpayer's principal_place_of_business or employment generally is considered his home 74_tc_578 if a taxpayer chooses for personal reasons to maintain a residence far from his permanent place of employment traveling expenses to and from the place of employment are nondeductible personal expenses sec_262 bochner v commissioner supra pincite petitioner's position is that his home during was in chandler he argues that he conducted research and writing activities in the chandler area during which he considered his primary business activity respondent's position is that petitioner's home during was in calexico respondent argues that petitioner is not entitled to the claimed deduction because the expenses were not paid while he was away from home based on the record we find that petitioner's primary place of business or employment and thus his home under sec_162 was in calexico petitioner earned his living as a high school teacher in calexico we are not convinced that he conducted research writing or other business activities in chandler which allow his teaching activity in calexico to be treated as other than his primary business activity according to his tax returns filed with respondent he earned no income from these other activities from through moreover we find the actual time petitioner spent in chandler during which these activities could have been conducted insubstantial in comparison to the actual time he spent teaching in calexico he worked full-time in calexico during the school year and testified that he spent at least month of his 2-month summer vacation in alaska with his son george in an activity for which he claimed schedule c business_expense deductions which were allowed by respondent we find that he maintained his residence in chandler out of personal preference and not because of any business necessity 326_us_465 we conclude that petitioner's home for purposes of sec_162 was in calexico accordingly we hold that he is not entitled to his claimed deduction for traveling expenses paid in connection with his employment in calexico because he was not away from home when such expenses were paid respondent's determination on this issue is sustained the second issue for decision is whether petitioner received and failed to report interest_income in the amount of dollar_figure on his return petitioner reported that he received interest_income from bank of america in the amount of dollar_figure in the statutory_notice_of_deficiency respondent determined that petitioner failed to report an additional dollar_figure of interest_income as reported to respondent by bank of america on a form 1099-int sec_61 includes in gross_income all income from whatever source derived including but not limited to interest sec_61 in his petition to the court petitioner contended that as far as i know my interest_income was declared in full at trial respondent's counsel stated that she had copies of respondent's information_return program documents that show the unreported amount determined in the statutory_notice_of_deficiency but that she did not intend to introduce them into evidence in addition a copy of the form 1099-int from bank of america was not made part of the record in this case in the absence of any evidence in the record of unreported interest_income we hold that petitioner did not receive and fail to report interest_income in the amount of dollar_figure for cf sec_6201 to reflect the foregoing decision will be entered under rule
